POLLOCK, J.:
Epitomized Opinion
Bloom & Co. were occupying a business room i Youngstown under a lease. Ray and others s< cured a lease for this room entitling them to pos session March 14, 1921. On that day Ra-" demanac possession, which was rerused Judgment in fore ble entry and detainer proceedings wa£ secured b Ray against Bloom & Co., who were forced to v; cate June 15, 1921. This action was for the. rent; value of the room, attorney fees for the forcibl entry and detainer action, damages for the salar of a manager and loss of use of merchandise pr< vided for the stock of the store. Ray secured judg ment for $2,250 and a remitter was entered for $47 and judgment affirmed. The evidence disclosed tha *567the manager was employed by a corporation of which Ray et al were members and that the corporation was to operate the business in this room. On error, Bloom & Co. contended Ray was not entitled to recover attorney fees, the salary of the manager and the loss of profits. The Court of Appeals in reversing judgment and ordering a new trial held:
Attorneys — J. Friedman for Bloom & Co.; H. H. Wickham, for Ray et al.
1. As no malice is shown, attorney fees cannot be recovered in this case. 81 O. S. 204.
2. The action to recover salary paid by corporation to its manager must be brought in name of corporation, not stockholders, even though all stockholders join in the action. A corporation is an individual entity distinct from the stockholders.
3. The corporation, not the stockholders, must bring the action for damages for loss of profits as the corporation intended to conduct the business.